William B. Brown, J.,
dissenting. I respectfully dissent. In my judgment, reasonable minds could arrive at different conclusions as to whether probable cause existed for an assault and battery charge against Huber, and the trial court correctly submitted that issue to the jury. See O’Day v. Webb (1972), 29 Ohio St. 2d 215, and cases cited therein.
Based on the evidence presented, the jury could have reasonably determined that Beres had not made a sufficient investigation when he swore out a warrant. The photographs relied on by Beres are subject to a myriad of interpretations. The angle of the camera, the time lapse between photographs, and the events which occurred before and after each photograph are pertinent factors in interpreting the photographs. The weight to be given photographs is to be determined by the jury. Millersburg, W. & O. Tel. Co. v. Etling (1924), 2 Ohio Law Abs. 710; see, also, 32A Corpus Juris Secundum 86, Evidence, Section 771.
In addition, neither the affidavit of O’Neill nor those of the other supervisors specifically stated that Huber struck the first blow. Beres relied solely on the statements of management personnel, and at no time did Beres ask Huber or his fellow workers any questions regarding the incident. Huber, who had been an employee for nine years, was not given an opportunity to deny or contradict the allegations against him. (See, generally, Darling & Co. v. Medley [C.A. 6,1950], 185 F. 2d 835.)
In ruling upon a motion for a judgment notwithstanding the verdict, the evidence must be construed most strongly in favor of the party against whom the motion is made, and neither the weight of the evidence nor the credibility of the witnesses is to be considered. Ayers v. Woodard (1957), 166 Ohio St. 138, paragraph two of the syllabus. Considering the evidence most favorably toward the appellant, I find sufficient evidence in the record relative to the issue of probable cause for issuance of the warrant to raise a factual question for determination by the jury.
Kerns, J., concurs in the foregoing dissenting opinion.